     Case 2:19-cv-14699-JTM-DMD Document 8 Filed 06/08/20 Page 1 of 5




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF LOUISIANA


TAMIKO SMITH-JORDAN                                  CIVIL ACTION


VERSUS                                               NO: 19-14699


LEPAUL LOVE ET AL.                                   SECTION: “H”(1)




                         ORDER AND REASONS
     Before the Court is Plaintiff’s Motion to Remand (Doc. 5). For the
following reasons, the Motion is DENIED.


                             BACKGROUND
     Plaintiff Tamiko Smith-Jordan originally filed this action in Orleans
Parish Civil District Court against LePaul Love, Domino’s Pizza LLC
(“Dominos”), and RPM Pizza, LLC (“RPM”) for injuries she alleges she
sustained in an automobile accident. Defendants Dominos and RPM removed
the action to this Court on the basis of diversity jurisdiction, arguing that
complete diversity exists because Plaintiff is a citizen of Louisiana and
Defendants are citizens of Mississippi and Delaware. Plaintiff now moves to


                                     1
      Case 2:19-cv-14699-JTM-DMD Document 8 Filed 06/08/20 Page 2 of 5



remand, arguing that Defendant LePaul Love is a citizen of Louisiana and
therefore complete diversity does not exist. 1


                               LEGAL STANDARD
      Generally, a defendant may remove a civil state court action to federal
court if the federal court has original jurisdiction over the action. 2 The burden
is on the removing party to show “[t]hat federal jurisdiction exists and that
removal was proper.” 3 When determining whether federal jurisdiction exists,
courts consider “[t]he claims in the state court petition as they existed at the
time of removal.” 4 Removal statutes should be strictly construed, and any
doubt should be resolved in favor of remand. 5 Defendants argue that this case
falls within the Court’s diversity of citizenship jurisdiction pursuant to 28
U.S.C. § 1332.
      The general rule regarding diversity jurisdiction is that “no party on one
side may be a citizen of the same State as any party on the other side.” 6 A
natural person is a citizen of the state in which he is domiciled. 7 A person’s
domicile is the place of “his true, fixed and permanent home.” 8




      1 There is no dispute regarding the requisite amount in controversy.
      2 28 U.S.C. § 1441.
      3 Manguno v. Prudential Prop. & Cas. Ins. Co., 273 F.3d 720, 723 (5th Cir. 2002).
      4 Id.
      5 Coury v. Prot, 85 F.3d 244, 248 (5th Cir. 1996).
      6 Mas v. Perry, 489 F.2d 1396, 1399 (5th Cir. 1974).
      7 Coury, 85 F.3d at 248.
      8 Stine v. Moore, 213 F.2d 446, 448 (5th Cir. 1954).

                                             2
         Case 2:19-cv-14699-JTM-DMD Document 8 Filed 06/08/20 Page 3 of 5



                                       LAW AND ANALYSIS
         The sole issue before the Court in considering Plaintiff’s Motion to
Remand is the citizenship of Defendant Love. Defendants Dominos and RPM
argue that Love is a citizen of Mississippi, while Plaintiff contends that he is a
citizen of Louisiana.
         When a person relocates, “there is a presumption in favor of the
continuing domicile.” 9 To defeat this presumption, the burden rests with the
party seeking to invoke federal jurisdiction to demonstrate both “(1) physical
presence at the new location, and (2) an intention to remain there
indefinitely.” 10 However, “there is no durational residency requirement,” and
domicile is established “once presence in the new state and intent to remain
are met.” 11 In determining intent, “[n]o single factor is determinative,” and “the
court should look to all evidence shedding light on the litigant’s intention to
establish domicile,” including factors such as “the places where the litigant
exercises civil and political rights, pays taxes, owns real and personal property,
has a driver’s or other licenses, maintains bank accounts, belongs to clubs and
churches, has places of business or employment, and maintains a home for his
family.” 12 A defendant’s declaration of intent “is relevant to the determination
of domicile, but it is entitled to little weight if it conflicts with the objective
facts.” 13




         9 Coury, 85 F.3d at 250.
         10 Id.
         11 Acridge v. Evangelical Lutheran Good Samaritan Soc’y, 334 F.3d 444, 448 (5th Cir.

2003).
         12   Coury, 85 F.3d at 251.
         13   Id.
                                              3
      Case 2:19-cv-14699-JTM-DMD Document 8 Filed 06/08/20 Page 4 of 5



       In removing this action on the basis of diversity jurisdiction, Dominos
and RPM attached an affidavit from Love declaring that he was born and
raised in Mississippi and moved to New Orleans in 2017 to attend the
University of New Orleans where he is still enrolled. He further declared that
he considers his residence to be in Jackson, Mississippi and that he has no
specific intent to remain in Louisiana after he graduates. Love maintains a
Mississippi driver’s license, drives a vehicle registered in Mississippi, and is
not registered to vote in Louisiana.
       Plaintiff argues that Love is domiciled in Louisiana because he lives and
works in Louisiana and his only ties to Mississippi are his driver’s license and
vehicle registration. Plaintiff’s argument misapprehends the law. The question
is not to which state Love has more ties. Rather, the question is whether he
has formed the intent to remain in Louisiana and establish domicile there.
Plaintiff bears the burden of showing a change of domicile, and she has failed
to present any evidence overcoming the presumption that Love’s domicile
remains in Mississippi. 14 The objective facts, combined with his declaration
thereto, indicate that he does not have the intent to remain in Louisiana.
Further, courts have held that a student does not change his domicile merely
by moving to a different state for education. 15 Accordingly, this Court finds that
Love’s domicile remains in Mississippi. Therefore, complete diversity exists,
and the exercise of jurisdiction over this matter is proper.



       14Id. at 250.
       15Mas, 489 F.2d at 1400 (5th Cir. 1974) (“Mrs. Mas did not effect a change of domicile
since she and Mr. Mas were in Louisiana only as students and lacked the requisite intention
to remain there.”); Burns v. Mercury Ins. Grp., No. 16-10522, 2016 WL 5389742, at *2 (E.D.
La. Sept. 27, 2016) (J., Milazzo).
                                             4
Case 2:19-cv-14699-JTM-DMD Document 8 Filed 06/08/20 Page 5 of 5



                        CONCLUSION
For the foregoing reasons, this Motion is DENIED.




               New Orleans, Louisiana this 8th day of June, 2020.


                             ____________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE




                               5
